Petitioner, Patrick J. Kelly and Charles Clifford Stanton, filed their petition for habeas corpus in this court in which they alleged that they were confined in the county jail of Oklahoma county, and had been tried in the district court of Oklahoma county, and convicted of the crime of kidnapping for the purpose of extortion in case No. 18087, Oklahoma county, and that their appeal bonds had been set at $2,500 each. *Page 2 
That they had also been charged with the same offense in another case in Oklahoma county, No. 18088, and that their bonds in that case had been set in the sum of $10,000 each.
Petitioners contended that the bonds set were excessive, and should be reduced.
Since the petition herein was filed in this court, the court has been informed that each of said petitioners has executed bonds, and been released from custody, and is not now being held in the county jail of Oklahoma county.
It is, therefore, ordered that the petition for writ of habeas corpus be and the same is hereby dismissed, for the reason that petitioners are not now confined in the county jail of Oklahoma county.